Citation Nr: 1337706	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from February 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following review of the record, the Board finds that additional development is needed before in this case. 

The record does not contain any medical evidence dated after the Veteran's discharge from service.  On his substantive appeal, he reported that he has received VA medical care for years and has been treated at Kaiser Hospital in Panorama City, California.  The Veteran also reported that he is incarcerated at the Medical Center for Federal Prisoners in Missouri, where relevant treatment records for his hand may also exist. 

Thus, the Veteran should be asked to identify the VA medical facilities where he has received treatment for his left hand since his discharge from service, and to complete release forms for any private medical treatment he has received for his left hand, to include while incarcerated.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses as well as dates of treatment for all medical care providers, both VA and private, who provided treatment on his left hand since his discharge from service.  After securing any necessary release (including from Kaiser Hospital in Panorama City, California and the Medical Center for Federal Prisoners in Springfield, Missouri), the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If his claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

